THE COURT
said, unless the proceedings in this case have been ratified by every creditor, they are of doubtful validity, and require judicial rectification; but that the question raised could not be litigated in the present crude form of the application. The petitioners might proceed by bill in equity in the circuit court of the United States for this district, if so advised, with or without other complainants, against the present respondent, and all other proper parties, to obtain such fundamental or incidental relief as may be considered proper. If such proceedings are instituted, the present application may stand over.
[A bill in equity was accordingly filed in the circuit court (Case No. 11,343) by the said trustees, praying for relief in the manner above set forth. The bill was dismissed, however, without prejudice, because, in the original transfer to the trustees, the approval of the court had not been obtained as directed.]